ACCEPTED
                                                                                                01-15-00326-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                            9/8/2015 5:48:42 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                   No. 01-15-00326-CV

                                                                               FILED IN
                            IN THE COURT OF APPEALS                     1st COURT OF APPEALS
                             FIRST DISTRICT OF TEXAS                        HOUSTON, TEXAS
                                 HOUSTON, TEXAS                         9/8/2015 5:48:42 PM
                                                                        CHRISTOPHER A. PRINE
                                                                                Clerk
 DON ABBOTT HOLMES, GAYLE EISLER HOLMES, and the COMMUNITY PROPERTY
        ESTATE OF DON ABBOTT HOLMES and GALE EISLER HOLMES,

                                           V.

                                JETALL COMPANIES, INC.


                     On Appeal from the 127th Judicial District Court
                                 Harris County, Texas



                      APPELLEE’S MOTION TO EXTEND TIME



                                         Lee Keller King
                                         Texas Bar No. 00792016
                                         2500 West Loop South
                                         Suite 255
                                         Houston, Texas 77027
                                         (713) 789-7654
                                         (713) 789-3331 fax
                                         Lee.k@jetallcompanies.com

                                         Attorney for Appellee




Appellee’s Motion to Extend
Time to File Appellee’s Brief                                                       Page 1
                         APPELLEE’S MOTION TO EXTEND TIME


         Appellee, Jetall Companies, Inc., asks the Court to extend the time to file its Appellee’s

Brief, and would show as follows.

                                          A. Introduction

         1.     Appellants are Don Abbott Holmes, Gayle Eisler Holmes, and The Community

Property Estate Of Don Abbott Holmes and Gale Eisler Holmes. Appellee is Jetall Companies,

Inc.

         2.     This motion is filed before the deadline for Appellee to file its Appellee’s Brief.

         3.     Counsel for Appellants has agreed to the granting of the relief sought in this motion.

                                   B. Argument & Authorities

         4.     The Court may grant an extension of time under the authority of Rule 38.6(d) of

the Texas Rules of Appellate Procedure.

         5.     The deadline to file Appellee’s Brief is September 9, 2015 and this motion is filed

prior to that date.

         6.     Appellee requests an additional 30 days to file its Appellee’s Brief, extending the

time until Friday, October 9, 2015.

         7.     No extension has been granted to extend the time to file Appellee’s Brief.

         8.     The Court has previously been granted a 30-day extension to file their Appellants’

Brief.

         9.     Appellee needs additional time to file Appellee’s Brief because of difficulties in

obtaining appellate counsel.




Appellee’s Motion to Extend
Time to File Appellee’s Brief                                                                Page 2
                                         C. Conclusion

       10.     Appellee has shown that Appellants are agreed to the granting of this motion, the

Court has the authority to grant Appellee an extension, that no previous extension has been granted

and there is good cause to grant the requested extension.

                                           D. Prayer

       11.     For these reasons, Appellee asks the Court to grant an extension of time to file

Appellee’s Brief until Friday, October 9, 2015.



                                             /s/Lee Keller King
                                             Texas Bar No. 00792016
                                             2500 West Loop South
                                             Suite 255
                                             Houston, Texas 77027
                                             (713) 789-7654
                                             (713) 789-3331 fax
                                             Lee.k@jetallcompanies.com

                                             Attorney for Appellee


                             CERTIFICATE OF CONFERENCE

       I certify that I conferred with Mr. Martin J. Siegel, counsel for Appellants, by telephone on

September 8, 2015, and he has agreed and is unopposed to the forgoing Appellee’s Motion to

Extend Time.


                                                     /s/ Lee Keller King




Appellee’s Motion to Extend
Time to File Appellee’s Brief                                                              Page 3
                                CERTIFICATE OF SERVICE

       I hereby certify that I served a copy of the forgoing motion on all counsel of record, as

listed below, via electronic service on September 8, 2015.



                                                     /s/ Lee Keller King



   Martin J. Siegel
   Texas State Bar No. 18342125
   LAW OFFICES OF MARTIN J. SIEGEL, P.C.
   Bank of America Center
   700 Louisiana Street, Suite 2300
   Houston, TX 77002
   Tel.: (713) 226-8566
   Martin@siegelfirm.com

   Geoffrey Berg
   Texas Bar No. 00793330
   BERG FELDMAN JOHNSON
   BELL, LLP
   4203 Montrose Blvd., Suite 150
   Houston, Texas 77006
   Tel.: (713) 526-0200
   Gberg@bfjblaw.com




Appellee’s Motion to Extend
Time to File Appellee’s Brief                                                              Page 4